Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the merchandise involved herein consists of Tufftride No. 1 and Tufftride No. 2, mixtures of sodium and potassium cyanide, exported from West Germany during the period from 1960 to date; that the said preparations are not on the final list published by the Secretary of the Treasury in T.D. 54521.
*686IT IS FURTHER STIPULATED AND AGREED by and between the parties hereto that the said merchandise was appraised on the basis of export value as that value is defined in Section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the export value, as defined, supra, is the invoice unit value, net, packed, Jess 12% percent discount.
IT IS FURTHER STIPULATED AND AGREED that the appeals to reappraisement enumerated above may be submitted on the foregoing stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved, and that such value in each case, is the unit invoice value, net, packed, less 12% percent discount.
Judgment will issue accordingly.